Title: To James Madison from Richard O’Brien, 1 February 1802 (Abstract)
From: O’Brien, Richard
To: Madison, James


1 February 1802, Algiers. Reports that on 10 Nov. he arranged financial affairs with the regency for the period 5 Sept. 1795 to 5 Sept. 1801 as well as debts to Baccri and Busnach in the amount of $15,073.75, which does not include bills he drew on JM in favor of Captain Shaw to the amount of $8,642. George Washington and Peace and Plenty left Algiers on 22 Nov., arriving at Tunis on 1 or 2 Dec. Presumes George Washington has gone to Italy to convoy U.S. and Swedish ships. States that French commissary Thainville arrived on 11 Dec. to negotiate peace with Algiers. He demanded the return of seventy French captives and the establishment of French factories in Algiers, but dey has not agreed to either demand. On 11 Jan. the British frigate Narcissus returned the Algerine ambassador who has been in England for sixteen months negotiating for $230,000 in spoliation claims for the dey. Although the British have not paid the claims, they have sent the dey $15,000 in presents. This has not satisfied him, and in retaliation he is holding thirty-five Neapolitan and Maltese vessels that were sailing with passports from British admirals. Four of the six Algerine corsairs that sailed out on 5 Nov. have returned with five captured Neapolitan ships and sixty-five enslaved men. Reports that a French ship bound for Saint-Domingue ran aground at Algiers during a gale; most of the crew is “in the power of The wild arabs—250 were Marines and 510 soldiers.” Believes that neither the British nor the French will resist the “infamous System of those 3 States of Barbary.” Has heard that Dale was at Toulon repairing damage to his ship and that the Swedish admiral, with four frigates, had left Málaga to meet him there. Hopes their planned joint attack on Tripoli will “End a War which in its present System would drain The U States of Vast Sums and never be finished.” Tripolitan merchant vessel arrived on 19 Jan. with presents, including Christian and black slaves, for dey and ministry. The dey responded with a lecture on the pasha’s failure to abide by the guarantee of the treaty with the U.S., but at the same time he gave him a cargo of wheat, which was in short supply in Tripoli where an attack was expected. Has heard that Tripolitans have three corsairs out searching for Americans and Swedes; fears there are so many American ships in the area that the corsairs will have no difficulty seizing prizes and slaves. On 20 Jan. the Algerine minister proposed that O’Brien negotiate with the Tripolitan ambassador, hinting that “a little Money wld. be required.” O’Brien replied that he had no orders on the subject and that he believed the U.S. would pay nothing, having “had sufficient of the bad faith of Tripoli.” Suspects this proposal was made “in order to feel my pulse to know if I had Orders or Lattitudes.” Reports that the diamonds sent from London with Hargreaves for the Tunisian government arrived on 11 Jan. and on 2 Feb. will be sent to Tunis by way of Bona. Presence of U.S. frigates in the Mediterranean is the “only plan that will give us respect.” Anxiously awaits his successor. Adds in a postscript that the plank, timber, scantlings, and spikes commissioned two years earlier are “anxiously expected.”
 

   RC (DNA: RG 59, CD, Algiers, vol. 6). 3 pp.; docketed as received 19 May.


   A full transcription of this document has been added to the digital edition.
